         Case 1:14-cv-00225-AKH Document 120 Filed 02/18/19 Page 1 of 2



Nicholas Granath, Esq.
SEHAM, SEHAM, MELTZ & PETERSEN, LLP
199 Main Street, Seventh Floor
White Plains, New York 10601
Tel (914) 997-1346

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DELTA PILOTS ASSOCIATION,                               Civil Action No.: 1:14-cv-00225-AKH

                          Plaintiff,                                 PLAINTIFF DPA’S
                                                                   NOTICE OF MOTION
         v.                                                             FOR LEAVE TO
                                                          FILE AN EXHIBIT UNDER SEAL
 RUSSELL C. MELVIN,

                          Defendant.




        COMES NOW PLAINTIFF, the Delta Pilots Association (“DPA”), by and through its

undersigned counsel, acting pursuant to § 6 “Sealed Documents” of this Court’s “Electronic Case

Filing Rules & Instructions” (February 1, 2019) to hereby move this Court, at the United States

Courthouse, 500 Pearl St., New York, New York 10007-1312, for an order granting Plaintiff leave

to file under seal an exhibit to a Declaration filed in support of Plaintiff’s motion for summary

judgment (see Dkt. 113; February 17, 2019).

       For its supporting grounds this motion is based upon Plaintiff’s separately filed supporting

memorandum of law.




                                                                                      Page 1 of 2
         Case 1:14-cv-00225-AKH Document 120 Filed 02/18/19 Page 2 of 2




Dated: February 18, 2019           SEHAM, SEHAM, MELTZ & PETERSEN, LLP
       White Plains, NY


                                 By: ______________________________
                                    Nicholas Granath, Esq. pro hac vice
                                    ngranath@ssmplaw.com
                                    Lee Seham, Esq.
                                    LSeham@ssmplaw.com
                                    Lucas K. Middlebrook, Esq.
                                    lmiddlebrook@ssmplaw.com
                                    George Diamantopoulos, Esq.
                                    GDiaman@ssmplaw.com
                                    199 Main Street, Seventh Floor
                                    White Plains, New York 10601
                                    Tel: (914) 997-1346
                                    Fax: (914) 997-7125

                                     Attorneys for Plaintiff, the Delta Pilots Association

                                CERTIFICATE OF SERVICE

        I hereby certify that on the date indicated herein above I electronically filed the above,
attached document, and I further hereby certify that the above attached document was filed with
the Clerk of this Court using the CM/ECF system, which will automatically send email notification
of such filing to the following attorneys of record:

               Dana Lossia, Esq.
               dlossia@levyratner.com
               LEVY RATNER, P.C.
               80 Eighth Avenue Floor 8
               New York, New York 10011
               Tel. 212 627-8100
               Fax. 212 627-8122


                                                Nicholas Paul Granath, Esq.




                                                                                      Page 2 of 2
